Citation Nr: 1644176	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  08-25 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for rectal bleeding.  

2.  Entitlement to service connection for left iliotibial band syndrome (claimed as left knee condition).  

3.  Entitlement to a disability rating greater than 20 percent for a status post left shoulder trauma with shoulder strain and instability status post surgeries with old post-traumatic changes of articular end and widening of the acromioclavicular joint (left shoulder disorder).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to May 1992, from December 7, 2001 to January 11, 2002, from January 30, 2002 to August 1, 2002, and from January 7, 2007 to April 28, 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified at a hearing before the undersigned in August 2015.  A transcript is of record. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the Veteran's claims for service connection for rectal bleeding and a left knee condition, as well as his claim for an increased rating for a left shoulder condition.  

In his August 2015 hearing before the Board, the Veteran reported that he was receiving care for his rectal and left knee conditions from a private physician and indicated that he would submit medical evidence showing a current diagnosis of both conditions from his provider after the hearing.  The record was left open for 60 days to allow the Veteran to submit the records.  To date, these records have not been associated with the file.  He should be asked to submit them on remand.  

Additionally, the Veteran testified at his hearing before the Board that he was still experiencing symptoms of these conditions.  He stated that he had rectal bleeding as well as left knee pain.  He noted that he recently had an injection into his left knee and that a recent MRI revealed arthritis of the knee.  As the Veteran is credible to testify as to the symptoms he is experiencing as well as to relate information he was given from his medical provider, the Board finds that he should be given new examinations for both conditions, in light of the fact that the most recent VA examination in July 2013 showed no current rectal and left knee disorders.  

The Veteran also provided testimony regarding his left shoulder condition.  He reported an increase in severity of the condition since his last VA examination in March 2013.  He also reported that he was unable to raise his left arm to shoulder level without pain, any movement of his arm toward his back would cause sharp, stabbing, and shooting pain, and that he had additional neurological pathology in his left hand that he believed was related to his left shoulder condition.  Thus, remand is required to assess the current severity of the Veteran's left shoulder condition.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all of the private medical care providers that have treated him for his left knee and/or rectal bleeding since August 2002.  Of note, the Veteran testified in August 2015 that he received ongoing treatment from Dr. Klemet for rectal bleeding; that he underwent colonoscopies for rectal bleeding; and that he had a recent MRI and underwent injections in his left knee.  He should specifically be asked to provide releases for these records.  Then, make arrangements to obtain all records that the Veteran adequately identifies.  

2.  Make arrangements to obtain the Veteran's complete treatment records from Daniel Kharrazi, M.D. and the Kerlan-Jobe Orthopedic Clinic, dated from November 2012 forward.

3.  After the above records have been obtained, schedule the Veteran for a VA rectal examination.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

(a)  The examiner should identify any rectal disorders found to be present, to include anal fissures or hemorrhoids, etc.  

(b)  In regard to each diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the current disorder had its clinical onset during active service or is related to any incident of service.  

In providing this opinion, the examiner should review and acknowledge the following:
	
* The service treatment record dated in April 1990 showing a diagnosis of an anal fissure; 

* The March 1992 separation examination showing rectal bleeding; 

* The July 1997 treatment record noting blood in the Veteran's stool; and

* The Veteran's August 2015 hearing testimony stating that he has continues to experience current rectal bleeding.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached

4.  Schedule the Veteran for a VA examination of his left knee.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

(a)  The examiner should identify any left knee conditions found to be present, to include arthritis or iliotibial band friction syndrome, etc.  

(b)  In regard to each diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the current disorder had its clinical onset during active service or is related to any incident of service including the January 1989 in-service incident of stepping into a hole and twisting his knee.  

In providing this opinion, the examiner should review and acknowledge the following:

* The January 1989 assessment of left knee iliotibial band friction syndrome; 

* The February 1989 follow-up assessment of left knee iliotibial band friction syndrome with bursitis and peroneal tendonitis; and

* The Veteran's August 2015 hearing testimony that he is still experiencing pain in his left knee, that he was recently told that an MRI showed arthritis in his left knee, that he was recently given an injection in his left knee.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached

5.  Schedule the Veteran for a VA examination of his left shoulder.  The entire claims file must be made available to the examiner for review.  All indicated tests and studies must be performed and all pertinent clinical findings recorded.

All necessary diagnostic testing, including x-rays if appropriate, should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.  

The examiner test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left shoulder joint and the right shoulder joint (if the right shoulder joint is undamaged).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also determine whether the Veteran has any neurological symptomatology/manifestations in his left hand associated with his left shoulder disorder.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached

6.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination reports do not adequately respond to the above instructions, they must be returned to the examiners for corrective action.

7.  Finally, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




